EXHIBIT 10.2

 

WAYNE SAVINGS BANCSHARES, INC. /WAYNE SAVINGS COMMUNITY BANK
EMPLOYMENT AGREEMENT

 

PRESIDENT AND CEO

 

 

This Employment Agreement (Agreement) is made and entered into as of
November 3, 2014, by and between Wayne Savings Bancshares, Inc. (the Company), a
Delaware corporation, with its principal administrative office at 151 North
Market Street, Wooster, Ohio, the Company’s wholly owned subsidiary, Wayne
Savings Community Bank (the Bank) and H. Stewart Fitz Gibbon III (the
Executive). The Company and the Bank are sometimes referred to collectively
herein as the Wayne Savings Entities.

 

WHEREAS, the Company agrees to employ Executive as the President and Chief
Executive Officer of the Company and the Bank, subject to the authority and
direction of the Company’s Board of Directors, and Executive agrees to accept
such employment subject to the terms and conditions set forth herein; and

 

WHEREAS, the parties acknowledge that, by virtue of Executive’s activities on
behalf of the Wayne Savings Entities, Executive will be entrusted with and will
have access to certain Confidential Information (as hereinafter defined) related
to the business and operations of the Wayne Savings Entities, which constitutes
a valuable, special and unique asset of the respective entities, and which is
protected by the Bank and the Company, respectively, in order to preserve their
business, trade and goodwill; and

 

WHEREAS, the parties desire to set forth their understanding as to such
Confidential Information as an integral part of the terms and conditions of
Executive’s employment hereunder.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.POSITION AND RESPONSIBILITIES

During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer of the Company and of the Bank (the
"Executive Position"). As President and Chief Executive Officer, Executive
agrees to serve under the direction of the Company’s Board of Directors
(“Board”) and to perform the usual and customary duties of the Executive
Position and any specific duties as may be prescribed by the Board from time to
time.

 

2.TERMS AND DUTIES

(a) The Initial Term of Executive’s employment under this Agreement shall begin
on November 3, 2014, and shall continue until December 31, 2016, unless
terminated earlier in accordance with the terms herein. This Agreement, if still
in effect, shall be reviewed annually thereafter by the Board, and may be
renewed for successive one (1) year terms within the Board’s sole discretion.
The respective rights and obligations under Sections 4 and 10 hereof shall
survive the expiration of this Agreement (including the Initial Term and any
renewal

 

 

terms hereof).

 

(b) During the term of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall devote substantially all his business time, attention,
skill, and efforts to the faithful performance of his duties hereunder;
provided, however, that, with the approval of the Board, as evidenced by a
resolution of such Board, from time to time, Executive may serve, or continue to
serve, on the boards of directors of, and hold any other offices or positions
in, business companies or business organizations, which, in the Board's
judgment, will not present any conflict of interest with the Bank, or materially
affect the performance of Executive's duties pursuant to this Agreement. For
purposes of this Section 2(b), Board approval shall be deemed provided as to
service with any such business, companies or organizations that Executive is
serving currently as provided on Schedule 2(b) hereof.

 

3.COMPENSATION AND REIMBURSEMENT.

 

(a)                The compensation specified under this Agreement shall
constitute the salary and benefits paid for the duties described herein. The
Executive shall be paid a salary of not less than $190,000.00 per annum,
prorated for any partial year ("Base Salary") during the Initial Term hereof.
Such Base Salary shall be payable biweekly. Executive's Base Salary shall be
reviewed on or before January 1, 2016, and at least annually thereafter so long
as this Agreement and any renewals thereof are in effect. Such review shall be
conducted by a Committee designated by the Board. Base Salary shall include any
amounts of compensation deferred by Executive under qualified and nonqualified
plans maintained by the Bank.

 

(b)               During the Initial Term of this Agreement, Executive may be
paid a discretionary bonus in the sole discretion of the Board, at such times,
and in such amounts, not to exceed $20,000 in the aggregate, as the Board may
determine, taking into consideration the overall performance and financial
condition of the Bank, as well as specific criteria established by the Board
(“Discretionary Bonus”).

 

(c)        The Bank will provide Executive with such employee benefit plans,
arrangements and perquisites as are generally provided by the Bank to its
executive employees, and as are in effect from time to time. Without limiting
the generality of the foregoing provisions of this Subsection (c), Executive
will be entitled to participate in or receive benefits under any employee
benefit plans including but not limited to, retirement plans, supplemental
retirement plans, pension plans, profit-sharing plans, health-and-accident
plans, medical coverage or any other employee benefit plan or arrangement made
available by the Company or the Bank in the future to their senior executives
and key management employees, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements. In
addition to the Discretionary Bonus, Executive will be entitled to incentive
compensation and bonuses as provided in any plan of the Bank or the Company in
which Executive is eligible to participate (and he shall be entitled to a pro
rata distribution under any incentive compensation or bonus plan as to any year
in which a termination of employment occurs, other than termination for Cause).
Nothing paid to the Executive under any such plan or arrangement will be deemed
to be in lieu of other compensation to which the Executive is entitled under
this Agreement.

2

 

 

(d)         The Bank shall pay or reimburse Executive for all reasonable travel
and other reasonable expenses incurred by Executive in performing his
obligations under this Agreement and may provide such additional compensation in
such form and such amounts as the Board may from time to time determine.

 

4.PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.



(a) The Wayne Savings Entities may terminate the Executive’s employment at any
time during the Term with or without Cause. Upon the occurrence of an Event of
Termination (as herein defined) during the Executive's Initial Term of
employment under this Agreement or any renewal term thereof, the provisions of
this Section 4 shall apply. As used in this Agreement, an "Event of Termination"
shall mean and include any one or more of the following: (i) termination by the
Wayne Savings Entities of Executive's full-time employment hereunder for any
reason other than (A) termination for Cause (as defined in Section 8 hereof),
(B) upon Retirement (as defined in Section 7 hereof), (C) Executive’s Disability
(as set forth in Section 6 hereof) or death; (ii) Executive's resignation from
employment following (A) a material change imposed by the Wayne Savings Entities
or either of them in Executive's functions, duties, or responsibilities, which
change would cause Executive's position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1 above, to which Executive has not agreed in writing (and any such
material change shall be deemed a continuing breach of this Agreement), (B) a
relocation by the Wayne Savings Entities or either of them of Executive's
principal place of employment to a location more than 30 miles outside the City
of Wooster, or a material reduction in the benefits and perquisites, including
Base Salary, to the Executive from those being provided as of the effective date
of this Agreement (except for any reduction that is part of a Company-wide
reduction in employee pay or benefits), (C) a liquidation or dissolution of the
Bank or the Company, or (D) a material breach of this Agreement by the Wayne
Savings Entities or either of them; and (iii) the event specified in Section
4(b) hereof. Upon the occurrence of any event described in clauses (ii) (A),
(B), (C) or (D) above, Executive shall have the right to elect to terminate his
employment under this Agreement by resignation upon not less than thirty (30)
days prior written notice given within 90 days after the event giving rise to
said right to elect, which termination by Executive shall be an Event of
Termination. No payments or benefits shall be due to Executive under this
Agreement upon the termination of Executive's employment except as provided in
Sections 4, 5, 6 or 7 hereof.

 

(b)         As used in this Agreement, an Event of Termination shall also mean
and include involuntary termination of the Executive by the Wayne Savings
Entities or either of them without Cause, or, based upon the occurrence of one
or more of the events specified in clauses (ii) (A), (B), (C) or (D) of Section
4(a), voluntary resignation by the Executive on the effective date of, or within
12 months after, a Change in Control. For these purposes, a Change in Control
shall mean a change in the ownership of the Company or the Bank, a change in the
effective control of the Company or the Bank, or a change in the ownership of a
substantial portion of the assets of the Company or the Bank, in each case as
provided under Section 409A of the Code and the regulations thereunder. The
Executive’s voluntary resignation under this Section 4(b) shall not

3

 

constitute an Event of Termination unless, within 90 days after the initial
existence of the condition specified in clauses (ii) (A), (B), (C) or (D) of
Section 4(a), the Executive gives notice of the existence of the condition or
conditions to the Wayne Savings Entities, and unless the Wayne Savings Entities
fail to remedy the condition or conditions within 30 days after receiving such
notice from the Executive. If the 90-day notice period begins within 12 months
after the Change in Control but, together with the 30-day cure period, extends
past 12 months after the Change in Control, the voluntary resignation shall
nevertheless be considered any Event of Termination for purposes of this Section
4(b).

 

(c)          Upon the termination of Executive’s employment constituting a
separation from service, as defined in Code Section 409A, and resulting from an
Event of Termination as defined in Section 4(a) or 4(b), provided that Executive
has signed and delivered to the Wayne Savings Entities a release agreement in
form and substance acceptable to the Wayne Savings Entities (“Release
Agreement”) on or before the deadline set forth in the Release Agreement, which
deadline shall not be later than 60 days after the date of Executive’s
termination, and further provided that Executive has not revoked the Release
Agreement within the deadline for revocation established by the Release
Agreement, the Wayne Savings Entities, in accordance with the time line set
forth below, shall pay Executive or, in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages (but not both), a lump sum cash amount (“Termination
Payment”) equal to, in the case of an Event of Termination as defined in Section
4(a), one (1) times the sum of, or, in the case of an Event of Termination as
defined in Section 4(b), two (2) times the sum of:

 

(i)The highest annual rate of Base Salary paid to Executive at any time under
this Agreement,

 

(ii)The greater of (x) the average annual cash bonus paid to Executive with
respect to the two completed fiscal years prior to the Event of Termination, or
(y) the cash bonus paid to Executive with respect to the fiscal year ended prior
to the Event of Termination, and

 

(iii)The value of the employer matching contributions made on Executive’s behalf
in the Wayne Savings 401(k) Retirement Plan, or any successor thereto, and the
value of the employer contribution or allocation made on Executive’s behalf in
the Wayne Savings Community Bank Restated Employee Stock Ownership Plan, or any
successor thereto, in the calendar year preceding the year in which the Event of
Termination occurs.

 

If Executive is not a specified employee as defined in Section 409A of the
Internal Revenue Code and the rules promulgated thereunder (“Specified
Employee”), the Termination Payment shall be made no later than ninety (90) days
following the termination of Executive’s employment; provided, however, if the
90-day period following the date of the termination of Executive’s Employment
ends in the year after the year in which the termination of employment occurs,
the Termination Payment shall be made on the 90th day and shall not be made in
the year in which the termination of employment occurs. Executive will not be
permitted to specify the year in which the Termination Payment will be made.

 

4

 

If Executive is a Specified Employee, the Termination Payment shall be made on
the first day of the seventh month following the termination of Executive’s
employment. The Termination Payment shall not be reduced in the event Executive
obtains other employment following termination of employment.

 

Despite anything to the contrary in this Agreement, the Executive shall not be
entitled to any severance benefits under Section 4 of this Agreement on account
of employment termination unless the Executive's employment termination
constitutes a separation from service, as that term is defined in Code Section
409A and the rules, regulations, and guidance of general application issued
thereunder by the Department of the Treasury.



(d)         Upon the termination of Executive’s employment constituting a
separation from service, as defined in Code Section 409A, and resulting from an
Event of Termination as defined in Section 4(a) or 4(b), if Executive elects
continuation coverage pursuant to section 4980B(f) of the Internal Revenue Code
(“COBRA”), and, additionally, if, subsequent to the expiration of COBRA
coverage, Executive purchases an individual policy with coverage substantially
comparable to the coverage maintained by the Bank for all employees
(hereinafter, individually or collectively, “Continuation Coverage”), provided
that Executive has timely signed and delivered the Release Agreement to the
Company as specified in Section 4(c) above, and has not thereafter revoked the
Release Agreement, and further provided that neither the Bank nor any of its
affiliates will incur any penalty or additional tax for failing to comply with
any applicable law, Executive shall be reimbursed in an amount equal to the
monthly premium paid by Executive for such Continuation Coverage, less any
applicable tax withholdings (“Continuation Coverage Reimbursement Payments”) for
a period not to exceed twelve (12) months following the termination of
Executive’s employment in the case of an Event of Termination as defined in
Section 4(a), or twenty-four (24) months in the case of an Event of Termination
as defined in Section 4(b) .

 

If Executive is not a Specified Employee (as defined in Section 4(c) above), the
monthly Continuation Coverage Reimbursement Payments shall commence no later
than ninety (90) days following the termination of Executive’s employment;
provided, however, if the 90-day period following the termination of Executive’s
employment ends in the year after the year in which Executive’s employment
termination occurs, the monthly Continuation Coverage Reimbursement Payments
shall commence on the 90th day and shall not be made in the year in which
employment termination occurs. Executive will not be permitted to specify the
year in which the monthly Continuation Coverage Reimbursement Payments will
commence.

 

If Executive is a Specified Employee, the Bank shall commence the monthly
Continuation Coverage Reimbursement Payments on the first day of the seventh
month following the termination of Executive’s employment.

 

Regardless of when the monthly Continuation Coverage Reimbursement Payments
commence, the first such payment shall include the amount that the Executive
would have received to the date of such commencement if the Continuation
Coverage Reimbursement Payments had commenced immediately following the
termination of Executive’s employment.

 

5

 

Notwithstanding the foregoing, if the reimbursement of Executive’s Continuation
Coverage payments hereunder would trigger the 20% tax and interest penalties
under Section 409A of the Code, then the Continuation Coverage Reimbursement
Payments shall not be provided, and in lieu thereof, Executive shall be paid a
lump sum cash amount equal to the cost if the monthly Continuation Coverage
Reimbursement Payments were made, provided that doing so will not cause the
Wayne Savings Entities or any of their affiliates to incur any penalty or
additional tax for failure to comply with any applicable law.

 

5.RESERVED.

 

6.DISABILITY.

(a)                  Short-Term. In the event of Executive’s failure to
substantially perform his duties hereunder on a full-time basis for a period of
not more than one hundred eighty (180) days due to incapacity resulting from
physical or mental illness, the Wayne Savings Entities will continue to pay
Executive’s Base Salary during the period of such incapacity, but only in the
amounts and to the extent that disability benefits payable to the Executive
under Wayne Savings Entities -sponsored insurance policies are less than
Executive’s Base Salary.

 

(b) Long-Term. If Executive is incapacitated for a period of one hundred eighty
(180) consecutive days so that he cannot perform his duties hereunder on a
full-time basis, Executive’s employment will terminate upon the expiration of
such one hundred eighty (180) day period, and Executive shall be entitled to
receive all benefits payable as a result of the termination under the terms of
the Wayne Savings Entities’ employee benefit plans.

 

7.TERMINATION UPON RETIREMENT.

 

"Retirement" shall mean Executive’s voluntary termination of employment for the
stated purpose of retirement, at the normal and customary retirement age, or in
accordance with any retirement policy established with Executive's consent with
respect to him. Upon termination of Executive’s employment due to Retirement, no
amounts or benefits shall be due Executive under this Agreement and the
Executive shall be entitled to all benefits under any retirement plan of the
Wayne Savings Entities and other plans to which Executive is a party.

 

8.TERMINATION FOR CAUSE.

The term "Termination for Cause" shall mean termination because of the
Executive's personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, gross negligence in the performance of duties, willful violation of any
law, rule, or regulation (other than minor traffic violations or similar
offenses) or final cease-and-desist order, commission of an act of moral
turpitude, engagement in activities or conduct injurious to the reputation of
the Wayne Savings Entities or either of them, material breach of any provision
of this Agreement, or continued failure and/or refusal to correct any
performance deficiencies within fifteen (15) days following receipt by the
Executive of written notice from the Board of such deficiencies. Notwithstanding
the

6

 

foregoing, Executive shall not be deemed to have been Terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the members
of the Board at a meeting of the Board called and held for that purpose (after
reasonable notice to Executive and an opportunity for him, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying Termination for Cause
as defined herein, and specifying the particulars thereof in detail. The
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause (other than any vested stock options,
vested restricted stock or vested benefits under any tax qualified or
non-qualified employee benefit plan). Any non-vested stock options or restricted
stock granted to Executive under any stock option plan or restricted stock plan
of the Company or any subsidiary or affiliate thereof, shall become null and
void effective upon Executive's receipt of Notice of Termination for Cause
pursuant to Section 9 hereof, and any non-vested stock options shall not be
exercisable by Executive at any time subsequent to such Termination for Cause,
(unless it is determined in arbitration that grounds for termination of
Executive for Cause did not exist, in which event all terms of the options or
restricted stock as of the date of termination shall apply, and any time periods
for exercising such options shall commence from the date of resolution in
arbitration).

 

9.NOTICE.

 

(a) Any purported termination for Cause shall be communicated by Notice of
Termination to the Executive. For purposes of this Agreement, a "Notice of
Termination" shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated. If,
within thirty (30) days after any Notice of Termination for Cause is given, the
Executive notifies the Bank or the Company that a dispute exists concerning the
termination, the parties shall promptly proceed to arbitration, if applicable
under Section 19 of this Agreement. Notwithstanding the pendency of any such
dispute, the Bank and the Company may discontinue to pay Executive compensation
until the dispute is finally resolved in accordance with this Agreement. If it
is determined that Executive is entitled to compensation and benefits under
Section 4 of this Agreement, the payment of such compensation and benefits by
the Bank and Company shall commence immediately following the date of resolution
by arbitration, with interest due Executive on the cash amount that would have
been paid pending arbitration (at the prime rate as published in the Wall Street
Journal from time to time).

 

(b) Any other purported termination by the Wayne Savings Entities or by
Executive shall be communicated by a Notice of Termination to the other party.
For purposes of this Agreement, a "Notice of Termination" shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.
"Date of Termination" shall mean the date of the Notice of Termination. If,
within thirty (30) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the parties shall promptly proceed to
arbitration if applicable, as provided in Section 19 of this Agreement.
Notwithstanding the pendency of any such dispute, the Wayne Savings Entities
shall

7

 

continue to pay the Executive his Base Salary, and other compensation and
benefits in effect when the notice giving rise to the dispute was given (except
as to termination of Executive for Cause). In the event of the voluntary
termination by the Executive of his employment, which is disputed by the Wayne
Savings Entities, and if it is determined in arbitration, if applicable, or
otherwise by a court of competent jurisdiction that Executive is not entitled to
termination benefits pursuant to this Agreement, he shall return all cash
payments made to him pending resolution, with interest thereon at the prime rate
as published in the Wall Street Journal from time to time if it is determined
that Executive's voluntary termination of employment was not taken in good faith
and not in the reasonable belief that grounds existed for his voluntary
termination.

 

10.POST-TERMINATION OBLIGATIONS.

 

(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive's compliance with paragraph (b) of this Section 10 during the
Initial Term of this Agreement or any renewal term thereof, and for one (1) full
year after the expiration or termination hereof.

 

(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Wayne Savings Entities as may reasonably be required by the
Wayne Savings Entities in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party.

 

(c) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Wayne Savings Entities and
affiliates thereof, as they may exist from time to time, is a valuable, special
and unique asset of the business of the Wayne Savings Entities. Executive will
not, during or after the term of his employment, use or disclose to any person,
firm, corporation, or other entity for any reason or purpose whatsoever (except
for such disclosure as may be required to be provided to the Federal Deposit
Insurance Corporation (the "FDIC"), or other federal banking agency with
jurisdiction over the Bank or Executive), any knowledge of the past, present,
planned or considered business activities of the Wayne Savings Entities or
affiliates thereof or any Confidential Information. For purposes of this
Agreement, Confidential Information shall mean all information or knowledge
belonging to, used by, or which is in the possession of the Wayne Savings
Entities relating to the Wayne Savings Entities’ business, business plans,
strategies, pricing, sales methods, customers (including, without limitation,
the names, addresses or telephone numbers of such customers), technology,
programs, finances, costs, employees (including, without limitation, the names,
addresses or telephone numbers of any employees), employee compensation rates or
policies, marketing plans, development plans, computer programs, computer
systems, inventions, developments, trade secrets, know how or confidences of the
Wayne Savings Entities or the Wayne Savings Entities’ business, without regard
to whether any of such Confidential Information may be deemed confidential or
material to any third party, and the Wayne Savings Entities and the Executive
hereby stipulate to the confidentiality and materiality of all such Confidential
Information. The Executive acknowledges that all of the Confidential Information
is and shall continue to be the exclusive proprietary property of the Wayne
Savings Entities, whether or not prepared in whole or in part by the Executive
and whether or not disclosed to or entrusted to the custody of the Executive.
The Executive agrees that upon the termination of the Executive's

8

 

employment with the Wayne Savings Entities for any reason, the Executive will
return promptly to the Wayne Savings Entities all memoranda, notes, records,
reports, manuals, pricing lists, prints and other documents (and all copies
thereof) relating to the Wayne Savings Entities’ business which he may then
possess or have within the Executive's control, regardless of whether any such
documents constitute Confidential Information. The Executive further agrees that
he shall forward to the Wayne Savings Entities all Confidential Information
which at any time (including after the period of his employment with the Wayne
Savings Entities) should come into the Executive's possession or the possession
of any other person, firm or entity with which the Executive is affiliated in
any capacity. Notwithstanding the foregoing, Executive may disclose any
knowledge of banking, financial and/or economic principles, concepts or ideas
which are not solely and exclusively derived from the business plans and
activities of the Wayne Savings Entities, and Executive may disclose any
information regarding the Bank or the Company which is otherwise publicly
available.

 

(d) Executive agrees that, while he is employed by the Wayne Savings Entities
and for a period of twenty-four months after the termination or cessation of
such employment for any reason, Executive shall not:

(i)Engage or participate, directly or indirectly, either as principal, agent,
employee, employer, consultant, director, shareholder (except as the holder of
not more than two percent of the stock of any publicly traded corporation) or in
any other individual or representative capacity whatsoever, in the operation,
management or ownership of any state or federally chartered financial
institution engaged in a business in direct competition with the business of the
Wayne Savings Entities (or any business proposed to be conducted by the Wayne
Savings Entities at the time of such termination of employment) within any of
the counties within the State of Ohio, or any counties contiguous thereto, in
which the Bank is operating a branch at the time of such termination of
Executive’s employment; or    

(ii)Directly or indirectly, alone or in conjunction with or on behalf of any
other person, solicit, divert, take away or endeavor to take away from the Bank
any person who was or is a customer or account of the Bank as of the date of
Executive’s termination of employment with the Wayne Savings Entities or at any
time during the six (6) months prior to the date thereof; provided, however,
that nothing herein shall prohibit Executive from ceasing to be, or causing
Executive’s immediate family members to cease to be, customers of the Bank.

 



(e) Executive agrees that he shall not at any time (whether during or for a
period of one (1) year after the Executive's termination of employment with the
Wayne Savings Entities), without the prior written consent of the Wayne Savings
Entities, either directly or indirectly (i) solicit (or attempt to solicit),
induce (or attempt to induce), cause or facilitate any employee, director,
agent, consultant, independent contractor, representative or associate of the
Wayne Savings Entities to terminate his, her or its relationship with the Wayne
Savings Entities, or (ii) solicit (or attempt to solicit), induce (or attempt to
induce), cause or facilitate any supplier of services or products to the Wayne
Savings Entities to terminate or change his, her or its relationship with the
Wayne Savings

9

 

Entities, or otherwise interfere with any relationship between the Wayne Savings
Entities and any of the Wayne Savings Entities’ suppliers of products or
services.

(f) Executive agrees not to in any way slander or injure the business reputation
or goodwill of the Wayne Savings Entities through any contact with customers,
vendors, suppliers, employees or agents of the Wayne Savings Entities, or in any
other way.

(g) Executive agrees that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, and all similar or
related information which relates to the Wayne Savings Entities’ actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by the Executive while
employed by the Wayne Savings Entities (all of the foregoing being referred to
herein as “Work Product”) belong to the Wayne Savings Entities. The Executive
shall perform all actions reasonably requested by the Wayne Savings Entities
(whether during or after the employment period) to establish and confirm such
ownership of Work Product (including, without limitation, assignments, consents,
powers of attorney and other instruments).

(h) Executive acknowledges that the restrictions contained in this Section 10
are reasonable and necessary to protect the legitimate interests of the Wayne
Savings Entities. If the event of a breach or threatened breach by the Executive
of any of the provisions of Section 10 hereof, the Wayne Savings Entities, or
either of them, shall have the right to specifically enforce this Agreement by
means of an injunction, it being acknowledged by the Executive and agreed upon
by the parties that any such breach will cause irreparable injury to the Wayne
Savings Entities for which money damage alone will not provide an adequate
remedy. The rights and remedies enumerated above shall be in addition to, and
not in lieu of, any other rights and remedies available to the Wayne Savings
Entities at law or in equity.

(i) In the event any of the covenants contained in Section 10 or any portion
thereof, shall be found by a court of competent jurisdiction to be invalid or
unenforceable as against public policy or for any other reason, such court shall
exercise its discretion to reform such covenant to the end that the Executive
shall be subject to covenants that are reasonable under the circumstances and
are enforceable by the Wayne Savings Entities. In any event, if any provision of
this Agreement is found unenforceable for any reason, such provision shall
remain in force and effect to the maximum extent allowable and all unaffected
provisions shall remain fully valid and enforceable.

(j) In the event of a violation of this Section 10, the applicable time periods
provided in Section 10(d) and (e) shall be tolled during the time of such
violation. No waiver of the provisions of this Section 10 shall be effective
unless made in writing and signed by the Chairman of the Board of Directors on
behalf of the Board.

11.SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive and, if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

10

 

12.EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Wayne Savings Entities or
either of them or any predecessors and Executive, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to the
Executive of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement. Notwithstanding the
foregoing, this Agreement supersedes the November 30, 2006 Amended and Restated
Employment Agreement, as amended, between the Bank and the Executive, which
agreement is void and of no further force or effect.

 

13.NO ATTACHMENT.

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

This Agreement shall be binding upon, and inure to the benefit of, Executive and
the Wayne Savings Entities and their respective successors and assigns.

 

14.MODIFICATION AND WAIVER.

(a)                  This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto. In addition, notwithstanding
anything in this Agreement to the contrary, the Wayne Savings Entities may amend
in good faith any terms of this Agreement, including retroactively, in order to
comply with Section 409A of the Code.

 

(b)               No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.

 

15.REQUIRED REGULATORY PROVISIONS.

 

(a)                The Board may terminate the Executive’s employment at any
time, but any termination by the Board of Directors, other than Termination for
Cause, shall not prejudice Executive's right to compensation or other benefits
under this Agreement. Executive shall not have the right to receive compensation
or other benefits for any period after Termination for Cause as defined in
Section 8 hereinabove.

 

(b)                  If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank's affairs by a notice
served under Section 8(e)(3)

11

 

(12 U.S.C. §§ 1818(e)(3)) or 8(g) (12 U.S.C. § 1818(g)) of the Federal Deposit
Insurance Act (the "FDI Act"), the Wayne Savings Entities’ obligations under
this contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Wayne
Savings Entities may in their discretion (i) pay the Executive all or part of
the compensation withheld while their contract obligations were suspended and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.

 

(c)                  If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e) (12 U.S.C. §§ 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the FDI
Act, all obligations of the Wayne Savings Entities under this contract shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

(d)                 If the Bank is in default as defined in Section 3(x) (12
U.S.C. § 1813(x)(1)) of the FDI Act, all obligations of the Wayne Savings
Entities under this contract shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

(e)                 All obligations of the Wayne Savings Entities under this
contract shall be terminated, except to the extent determined that continuation
of the contract is necessary for the continued operation of the Bank, by the
Director or other designated official, at the time the FDIC or any other federal
or state entity enters into an agreement to provide assistance to or on behalf
of the Bank or approves a supervisory merger to resolve problems related to the
operations of the Bank or when the Bank is determined by the FDIC or other
applicable regulatory authority to be in an unsafe or unsound condition. Any
rights of the parties that have already vested, however, shall not be affected
by such action.

 

(f)                 FDIC Part 359 Limitations. Despite any contrary provision in
this Agreement, any payments made to Executive under this Agreement, or
otherwise, shall be subject to compliance with 12 U.S.C. 1828 and FDIC
Regulations 12 CFR Part 359, Golden Parachute Indemnification Payments, and any
other regulations or guidance promulgated thereunder.

 

16.SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

17.HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

18.GOVERNING LAW.

This Agreement shall be governed by the laws of the State of Ohio but only to
the extent not

12

 

superseded by federal law.

 

19.ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
and not involving a Change in Control shall be settled exclusively by
arbitration, conducted before a panel of three arbitrators sitting in a location
selected by the employee within the Cleveland metropolitan area, in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator's award in any court having jurisdiction;
provided, however, that Executive shall be entitled to seek specific performance
of his right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

 

20.PAYMENT OF LEGAL FEES.

(a)                 All reasonable legal fees paid or incurred by Executive
pursuant to any dispute or question of interpretation relating to this Agreement
other than as a result of a Change in Control shall be paid or reimbursed by the
Wayne Savings Entities, provided that the dispute or interpretation has been
settled by Executive and the Wayne Savings Entities or judicially resolved in
the Executive's favor.

(b)                 The Wayne Savings Entities are aware that, after a Change in
Control, management could cause or attempt to cause the Wayne Savings Entities
to refuse to comply with their obligations under this Agreement, or could
institute or cause or attempt to cause the Wayne Savings Entities to institute
litigation seeking to have this Agreement declared unenforceable, or could take
or attempt to take other action to deny Executive the benefits intended under
this Agreement. The Wayne Savings Entities desire that the Executive not be
required to incur the expenses associated with the enforcement of rights under
this Agreement in the event of a Change in Control, whether by litigation or
other legal action, because the cost and expense thereof would substantially
detract from the benefits intended to be granted to the Executive hereunder, and
further desire that the Executive not be forced to negotiate settlement of
rights under this Agreement under threat of incurring expenses. Accordingly, if,
after a Change in Control occurs, Executive reasonably believes that the Wayne
Savings Entities or either of them (x) have failed to comply with any
obligations under this Agreement, or (y) they, or any other person, have taken
any action to declare this Agreement void or unenforceable, or instituted any
litigation or other legal action designed to deny, diminish, or to recover from
the Executive the benefits intended to be provided to the Executive hereunder,
the Wayne Savings Entities irrevocably authorize the Executive from time to time
to retains counsel of the Executive’s choice at the Wayne Savings Entities’
expense as provided in this Section 20, to represent the Executive in the
initiation or defense of any litigation or other legal action in any
jurisdiction, whether by or against the Wayne Savings Entities or any director,
officer, stockholder, or other person affiliated with the Wayne Savings
Entities. The fees and expenses of counsel selected from time to time by the
Executive as provided in this section shall be paid or reimbursed to the
Executive by the Wayne Savings Entities on a regular, periodic basis upon
presentation by the Executive of a statement or statements prepared by counsel
in accordance with counsel’s customary practices, up to a maximum aggregate
amount of $500,000.00, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate

13

 

proceedings. The Wayne Savings Entities’ obligation to pay the Executive’s legal
fees under this Section 20 operates separately from and in addition to any legal
fee reimbursement obligation the Wayne Savings Entities may have with the
Executive under any separate severance or other agreement. Despite any contrary
provision of this Agreement, however, the Wayne Savings Entities shall not be
required to reimburse the Executive’s legal expenses if doing so would violate
section 18(k) of the Federal Deposit Insurance Act [as U.S.C. 1828(k)] or Rule
359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].

 

21.INDEMNIFICATION.

The Wayne Savings Entities shall provide Executive (including his heirs,
executors and administrators) with coverage under a standard directors' and
officers' liability insurance policy at the expense of the Wayne Savings
Entities, and shall indemnify Executive (and his heirs, executors and
administrators) to the fullest extent permitted by law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director or officer of the Bank or the Company (whether or not he
continues to be a director or officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys' fees and the cost of reasonable
settlements (such settlements must be approved by the Board of Directors of the
Bank or the Company, as appropriate), provided, however, neither the Bank nor
Company shall be required to indemnify or reimburse the Executive for legal
expenses or liabilities incurred in connection with an action, suit or
proceeding arising from any illegal or fraudulent act committed by the
Executive.

 

22.SUCCESSOR TO THE WAYNE SAVINGS ENTITIES.

 

The Wayne Savings Entities shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Wayne Savings Entities’
obligations under this Agreement, in the same manner and to the same extent that
the Wayne Savings Entities would be required to perform if no such succession or
assignment had taken place.

 

23.COMPLIANCE WITH INTERNAL REVENUE CODE SECTION 409A.

 

The Wayne Savings Entities and the Executive intend that their exercise of
authority or discretion under this Agreement shall comply with section 409A of
the Internal Revenue Code of 1986 and all other applicable laws. If, when
Executive’s employment terminates, Executive is a Specified Employee, as defined
in section 409A of the Internal Revenue Code of 1986, and if any payments under
this Agreement, including but not limited to Sections 4, 5, and 6, will result
in additional tax or interest to Executive because of Section 409A, then despite
any provision of this Agreement to the contrary Executive shall not be entitled
to the payments until the earliest of (x) the date that is at least six months
after termination of the Executive’s employment for reasons other than the
Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to Executive under
section 409A. As promptly as possible after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a single lump sum. No interpretation
of this Agreement which does not satisfy the requirements of Section 409A shall
be

14

 

applied; instead, such provision shall be applied in a manner consistent with
those requirements despite any contrary provision of this Agreement. If any
provision of this Agreement would subject Executive to additional tax or
interest under Section 409A, the Bank shall reform the provision, maintaining to
the maximum extent practicable the original intent of the applicable provision
if it can do so without incurring any additional compensation expense, tax or
penalties as a result of the reformed provision. References in this Agreement to
Section 409A of the Internal Revenue Code of 1986 include rules, regulations,
and guidance of general application issued by the Department of the Treasury
under Internal Revenue Code Section 409A.

 

 

 

Signature Page Follows

 

 

 

 

 

 

 

15

 

 

SIGNATURES

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed by their duly authorized officers, and Executive has signed this
Agreement, on the day and date first above written.



ATTEST: WAYNE SAVINGS BANCSHARES, INC.             /s/ Brittany N. Hartzler  
By: /s/ Peggy J. Schmitz Secretary        Peggy J. Schmitz, Chair          Board
of Directors               WAYNE SAVINGS COMMUNITY BANK             /s/ Brittany
N. Hartzler   By: /s/ Rod C. Steiger Secretary        Rod C. Steiger, Chair    
     Board of Directors             WITNESS: EXECUTIVE:             /s/ Brittany
N. Hartzler     /s/ H. Stewart Fitz Gibbon III          H. Stewart Fitz Gibbon
III



16

 

Schedule 2(b)

Approved Boards, Offices and Positions as of November 3, 2014:

CSBS working group

Wooster Area Chamber of Commerce

Buckeye Council, BSA

BSA Troop 61

St. James Episcopal Church, Assistant Treasurer

CAMO Finance Committee

Wooster Transit

 



 

 

 



17

